Citation Nr: 1425967	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-33 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a stomach condition, to include gastroesophageal reflux disease (GERD). 

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.  

3. Entitlement to service connection for coronary artery disease (CAD), to include as due to exposure to herbicides.  

4. Entitlement to service connection for hypertension, to include as due to exposure to herbicides.  

5. Entitlement to service connection for hepatitis C, to include as due to exposure to herbicides.  

6. Entitlement to service connection for a bilateral foot disability.  

7. Entitlement to service connection for a respiratory condition, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from January 2010 to November 2011.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In the December 2011 Statement of the Case, the RO specifically stated that the Veteran's VA treatment records from May 2006 to November 2011 were reviewed prior to the adjudication of the claims. Therefore there is no prejudice to the Veteran by the Board proceeding to adjudicate his claims.  

The Veteran and his spouse testified at a hearing in August 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  The record was held open for an additional 30 days, during which he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  

The issues of entitlement to service connection for diabetes mellitus, CAD, hypertension, hepatitis C, and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2012, prior to the promulgation of a decision on the issue of entitlement to service connection for a stomach condition, the Veteran withdrew his appeal at his hearing. 

2. The preponderance of the evidence reflects that the Veteran does not have a respiratory condition due to any incident of his active duty service. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim of entitlement to service connection for a stomach condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013). 

2. A respiratory condition was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2013).  At his August 2012 hearing before the Board, the Veteran withdrew his appeal of his claim of entitlement to service connection for a stomach condition.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran also withdrew his appeal in writing later in August 2012.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 

II. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, letters dated in April 2010 and May 2010 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  His service treatment records (STRs) and VA medical treatment records have been obtained.  

The Veteran testified at a hearing in August 2012.   The issues on appeal were clearly set forth.  A Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The transcript reflects that at the hearing the undersigned set forth the issues to be discussed at the hearing.  Additional evidence to submit to substantiate the claims was not suggested.  As noted above, the Veteran received letters in April 2010 and May 2010 that substantially explained what was required to substantiate his service connection claims and there is no indication that he does not understand what is necessary to substantiate his claims.  Additionally, the record does not indicate that there is any relevant overlooked evidence that the Veteran could submit that would aid in substantiating his claims.  Further, the record was held open for an additional 30 days to allow him to submit additional evidence.  Therefore, he is not prejudiced by this omission.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

At his hearing, the Veteran testified that he received benefits from the Social Security Administration (SSA) specifically for his diabetes mellitus and CAD.  There is no indication in the record that he receives SSA benefits for his claimed respiratory condition, nor has he indicated that SSA records relevant to this appeal exist.  VA's duty to assist extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F. 3d 1317 (2010).  There is no evidence of record reflecting that SSA records relevant to the Veteran's claimed respiratory condition exist, nor has he so asserted; a remand to obtain such SSA records with regard to these claims is not necessary.  

The Veteran has not been afforded a VA examination to assess the nature and etiology of his claimed respiratory condition.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As will be explained below, the Veteran has not been shown to have a respiratory condition at any time during the pendency of the appeal.  His treatment records show complaints of shortness of breath, but those were noted in connection with treatment for his CAD and not diagnosed as a separate condition.  Therefore, because there is no current disorder that could be related to an event, injury, or disease in service, the Board finds that a VA examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

III. Respiratory Condition 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The record is entirely negative for any diagnosis of a respiratory condition during the appeal period.  VA treatment records show reports of shortness of breath.  However, these were discussed in connection with his CAD and not noted to be a separate disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Although the Veteran has credibly  indicated his belief that he has a current respiratory disability which is attributable to Agent Orange exposure, he does not have the requisite competence to render such an etiological opinion given his lay background.

Accordingly, the preponderance of the evidence of record does not show that the Veteran has a diagnosis for VA purposes of a respiratory condition.  Therefore, the Board finds that the service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal of the claim of entitlement to service connection for a stomach condition, to include GERD, is dismissed. 

Service connection for a respiratory condition is denied.  


REMAND

The Veteran stated that he receives SSA benefits specifically for his diabetes mellitus and CAD; the RO must attempt to obtain his SSA records.  The evidence shows that the Veteran's foot condition may be associated with his diabetes and is therefore inextricably intertwined with that claim.  Alternatively, the Veteran has submitted lay evidence from his sister and a friend who assert that he has had problems with his feet for 45 years.  An examination is required to ascertain the source of the Veteran's disabilities.   The Veteran's STRs show that he was pre-hypertensive in service and an examination is required.  Lastly, the RO did not properly develop the Veteran's claim that he was exposed to herbicides in Germany.  For these reasons, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's SSA records.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c) (2013), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2013).  

2. Schedule the Veteran for an examination with an appropriate clinician for his bilateral foot condition.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) March 1975 STRs showing an infected left foot lesion with cellulitis, and bilateral lymphadenitis, and subsequent four day hospitalization for treatment of such.  

ii) An October 2007 VA x-ray showing degenerative changes at the first MTP joint of the left foot.  

iii) August 2012 lay statements from the Veteran's sister and a friend who assert that he has had problems with his feet since his return from Germany.  

c) The examiner must provide applicable diagnoses for any foot disabilities the Veteran has.  For each diagnosis rendered, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's foot disabilities began during active service; are related to any incident of service; or if arthritis is diagnosed, began within one year after discharge from active service.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO should attempt to verify the Veteran's alleged herbicide exposure in Germany, following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), specifically, by submitting a request to the Joint Services Records Research Center (JSRRC) for verification of herbicide exposure. All requests and responses received should be associated with the claims file.

4. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The Veteran's November 1973 entrance examination showing a blood pressure of 132/78, a September 1974 STR showing a blood pressure of 130/80, and his June 1975 separation examination showing a blood pressure of 136/80.  

ii) A May 2006 VA treatment record noting that the Veteran was first diagnosed with hypertension in 1999.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to any incident of service, or began within one year after discharge from active service.

d) IF AND ONLY IF the RO has determined that the Veteran was exposed to herbicides, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that hypertension was directly caused by exposure to herbicides.  It is not sufficient to conclude that it was not because hypertension is not included on the list of conditions presumptively associated with herbicides.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. IF AND ONLY IF the RO has determined that the Veteran was exposed to herbicides, schedule the Veteran for an examination with an appropriate clinician for his hepatitis C.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) The Veteran's June 1975 separation examination which does not note any identifying body marks, scars, or tattoos.  

ii) A July 1975 STR noting that the Veteran had been sent to the Detox Section for intravenous heroin use three times a week for the previous eight months.  

iii) A December 2008 VA treatment report where the Veteran reported intravenous drug use and that he got tattoos in Germany in the early 1970s.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C began during active service; or is related to any incident of service; or is directly caused by exposure to herbicides.  It is not sufficient to conclude that it was not caused by herbicides because hepatitis C is not included on the list of conditions presumptively associated with herbicides.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

6. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


